ORDER
PER CURIAM:
Original proceeding.
Petitioner seeks a writ of supervisory control to reverse a certain order of the respondent court in cause No. 6715C entitled: The State of Montana, Plaintiff, vs. Vincent Stephen Benito Hallam, Defendant, pending in the respondent court.
Counsel was heard ex parte and the matter taken under advisement.
*540The Court having now considered the petition, attachments .and brief, and being advised in the premises, hereby orders ■that the relief sought be denied and this proceeding is ordered dismissed.